DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
2. 	This action is in reply to the responsive to communication(s) filed on 10/24/2019.
3. 	Claims 1-10 are currently pending and are rejected for the reasons set forth below.

Claim Objections
4.       Claim 1 is objected to because of the following informalities: Claim 1 (Line 15) is missing the word “a” before claim limitation of “third sensor.”  Appropriate correction is required.
	Claim 10 is objected to because of the following informalities: Claim 10 (Line 12) is missing the word “a” before claim limitation of “third sensor.”  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

7. 	Analysis: 
	Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claim 10 is directed to a method (i.e., process), and claims 1-9 are directed to system (i.e., machine).
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “generate … of a time stamped and indexed sensor data, wherein the sensor data … implemented in a location; characterized in that, determine a false value by analyzing the time stamped and indexed sensor data, wherein the false value is determined based on predetermined parameters that comprise one or more of a constant value, an abnormally high or low value, a false value that is determined to be impossible or improbable, or a calibration error; determine a category of the false value by analyzing one or more of (a) historical sensor data …, (b) comparative sensor data …, and (c) comparative sensor data …, …, determine an imputation method based on the category of the false value, …; impute the false value …; … determines a sensor variance at each data point of the sensor data to generate optimum sensor value; forecast sensor data for a subsequent time stamps based on the optimum sensor values …; and perform automation of tasks at the urban infrastructure based on the forecasted sensor data for urban management by generating commands at predetermined events or instances.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial (including business relations), namely forecasting sensor data at an urban infrastructure. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a deep learning model”, “a memory”, “a processor”, “a plurality of sensors”, “a first sensor”, “a second sensor”, “third sensor”, “a Kalman filter”, “a nearest neighbor value”, “a statistical analysis”, and “a trained Recurrent Neural Net (RNN) model”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a deep learning model”, “a memory”, “a processor”, “a plurality of sensors”, “a first sensor”, “a second sensor”, “third sensor”, “a Kalman filter”, “a nearest neighbor value”, “a statistical analysis”, and “a trained Recurrent Neural Net (RNN) model” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 10:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 10 recites the at least following limitations of “generating … of a time stamped and indexed sensor data, wherein the sensor data … implemented in a location; characterized in that, determining a false value by analyzing the time stamped and indexed sensor data, wherein the false value is determined based on predetermined parameters that comprise one or more of a constant value, an abnormally high or low value, a false value that is determined to be impossible or improbable, or a calibration error; determining a category of the false value by analyzing one or more of (a) historical sensor data …, (b) comparative sensor data …, and (c) comparative sensor data …, …, determining an imputation method based on the category of the false value, …; imputing the false value …; … determining a sensor variance at each data point of the sensor data to generate optimum sensor value; forecasting sensor data for a subsequent time stamps based on the optimum sensor values …; and performing automation of tasks at the urban infrastructure based on the forecasted sensor data for urban management by generating commands at predetermined events or instances.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial (including business relations), namely forecasting sensor data at an urban infrastructure. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (does the claim(s) recite additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 10 further to the abstract idea includes additional elements of “a sensor forecasting system”, “a plurality of sensors”, “a first sensor”, “a second sensor”, “third sensor”, “a Kalman filter”, “a nearest neighbor value”, “a statistical analysis”, and “a trained Recurrent Neural Net (RNN) model”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a sensor forecasting system”, “a plurality of sensors”, “a first sensor”, “a second sensor”, “third sensor”, “a Kalman filter”, “a nearest neighbor value”, “a statistical analysis”, and “a trained Recurrent Neural Net (RNN) model” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 1-9 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claim 2: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the processor recited in independent claim 1 by further specifying wherein the processor executed set of instructions are configured to receive the sensor data from the plurality of sensors, wherein the sensor data comprise one or more of weather, geo- profile and events data in the location; and train the Recurrent Neural Net (RNN) model using comparative analysis of the sensor data to identify a false value based on contextual understanding of the sensor data based on a user input. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 3: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the processor recited in independent claim 1 by further specifying wherein the processor executed set of instructions are configured to train the RNN model with one or more of (a) the sensor data of a time lag of a predetermined duration, (b) weather data that comprises a temperature, a wind speed, humidity, presence or absence of rain, presence or absence of clouds and luminosity, (c) a presence or absence of a predetermined point of interest that is analyzed using geo- profile of the location, (d) prescheduled events, or (e) sequential events of weekdays or weekends, days of a month, and year. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 4: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the processor recited in independent claim 1 by further specifying wherein the processor executed set of instructions are configured to determine a false value indicating the constant value for predetermined threshold number of consecutive time-stamps specific to the sensor type by analyzing historical sensor data. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 5: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the processor recited in independent claim 1 by further specifying wherein the processor executed set of instructions are configured to determine the abnormally high or low value as determined by a predetermined threshold values specific to the sensor type. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the processor recited in independent claim 1 by further specifying wherein the processor executed set of instructions are configured to determine the calibration error based on constant higher or lower value readings for a sensor as determined by comparative sensor data analysis. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 7: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the processor recited in independent claim 1 by further specifying wherein the processor executed set of 2 instructions are configured to detect abnormal variance of the first sensor by comparative 3 sensor analysis using Levene's test and the first sensor is indicated as an erroneous sensor. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 8: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the processor recited in independent claim 1 by further specifying wherein the processor executed set of instructions are configured to impute the sensor data by taking average of a particular time stamp of repeating sensor value over a period of time and replace a false value with the average value for the time stamp. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 9: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the processor recited in independent claim 1 by further specifying wherein the processor executed set of instructions are configured to impute the sensor data by replacing a false value by a nearest neighbor value using KNN algorithm. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11. 	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jannarone et al. (U.S. Pub. No. 2009/0259615), hereinafter, “Jannarone”, in view of Rangapuram et al. (U.S. Patent No. 11,281,969), hereinafter, “Rangapuram”.

	Claim 1 –  
	Jannarone discloses:
a sensor data forecasting system that forecasts sensor data at an urban infrastructure using a deep learning model, the system comprising: a memory that stores a set of instructions; and a processor that executes the set of instructions and is configured to generate a database of a time stamped and indexed sensor data, wherein the sensor data is received from a plurality of sensors implemented in a location (See at least Jannarone [0005], [0013], [0029], [0024], [0039], [0046], [0066], [0073], Fig.18 “Examiner notes Jannarone discloses “data is collected over successive time periods, generally from an array of sensors”); 
characterized in that, determine a false value by analyzing the time stamped and indexed sensor data, wherein the false value is determined based on predetermined parameters that comprise one or more of a constant value, an abnormally high or low value, a false value that is determined to be impossible or improbable, or a calibration error (See at least Jannarone  [0048]-[0050], Fig.4 “Examiner notes Jannarone discloses “configuration values”); 
determine a category of the false value by analyzing one or more of (a) historical sensor data of a first sensor, (b) comparative sensor data of the first sensor and a second sensor, and (c) comparative sensor data of third sensor and the first sensor, wherein the first, second and third sensors are selected from the plurality of sensors wherein, the first sensor and the second sensor belong to a first sensor type and the third sensor belong to a second sensor type (See at least Jannarone  [0048]-[0050], Fig.4, Fig. 8 “Examiner notes Jannarone discloses “configuration values”); 
determine an imputation method based on the category of the false value, wherein the imputation method employs one or more of (1) a Kalman filter, (2) a nearest neighbor value, (3) a statistical analysis of repeating sensor values of the plurality of sensors (See at least Jannarone [0042], [0054], [0058], [0061], [0063], Fig.4, Fig. 9, Figs. 13-17, “Examiner notes Jannarone discloses “statistical functions, nearest neighbor of values in time and space, imputed values”); 
impute the false value or determine an erroneous sensor from the plurality of sensors (See at least Jannarone [0042], [0054], [0058], [0061], [0063], Fig.4, Fig. 9, Figs. 13-17, “Examiner notes Jannarone discloses “statistical functions, nearest neighbor of values in time and space, imputed values”); 
perform automation of tasks at the urban infrastructure based on the forecasted sensor data for urban management by generating commands at predetermined events or instances (See at least Jannarone [0042], [0045], [0056], [0063], Fig.4, Fig. 7, Figs 13-17 “Examiner notes Jannarone discloses “forecast values and statistics and event profiles”); 
Jannarone does not explicitly disclose:
[[implement the Kalman filter that determines a sensor variance at each data point of the sensor data to generate optimum sensor value; forecast sensor data for a subsequent time stamps based on the optimum sensor values as determined at each data point by a trained Recurrent Neural Net (RNN) model]] 
Rangapuram teach [[implement the Kalman filter that determines a sensor variance at each data point of the sensor data to generate optimum sensor value; forecast sensor data for a subsequent time stamps based on the optimum sensor values as determined at each data point by a trained Recurrent Neural Net (RNN) model]] (See at least Rangapuram Column 2, Lines 51-55; Column 3, Lines 1-41, Column 5, Lines 61-62  “Examiner notes Jannarone discloses “forecasting time series values using a composite machine learning model comprising a shared recurrent neural network (RNN), Kalman filtering may be used during training of the composite model”). It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to expand the method of Jannarone to include a composite machine learning model comprising a shared recurrent neural network (RNN) as taught by Rangapuram. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to expand the method of Jannarone in this way since a composite machine learning model comprising a shared recurrent neural network (RNN) and Kalman filtering may be used to forecast time series values (See at least Paragraphs [0057], [0065] and Figures 3, 5 of Rangapuram).

Claim 2 –  
	Jannarone/Rangapuram discloses the sensor data forecasting system of claim 1, as shown above.
	Jannarone further discloses:
wherein the processor executed set of instructions are configured to receive the sensor data from the plurality of sensors, wherein the sensor data comprise one or more of weather, geo- profile and events data in the location (See at least Jannarone [0042], [0045], [0056], [0063], Fig.4, Fig. 7, Figs 13-17 “Examiner notes Jannarone discloses “forecast values and statistics and event profiles”);  
Jannarone does not explicitly disclose:
[[train the Recurrent Neural Net (RNN) model using comparative analysis of the sensor data to identify a false value based on contextual understanding of the sensor data based on a user input]] 
Rangapuram teach [[train the Recurrent Neural Net (RNN) model using comparative analysis of the sensor data to identify a false value based on contextual understanding of the sensor data based on a user input]] (See at least Rangapuram Column 2, Lines 51-55; Column 3, Lines 1-41, Column 5, Lines 61-62  “Examiner notes Jannarone discloses “forecasting time series values using a composite machine learning model comprising a shared recurrent neural network (RNN), Kalman filtering may be used during training of the composite model”). It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to expand the method of Jannarone to include a composite machine learning model comprising a shared recurrent neural network (RNN) as taught by Rangapuram. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to expand the method of Jannarone in this way since a composite machine learning model comprising a shared recurrent neural network (RNN) and Kalman filtering may be used to forecast time series values (See at least Paragraphs [0057], [0065] and Figures 3, 5 of Rangapuram).

Claim 3 –  
	Jannarone/Rangapuram discloses the sensor data forecasting system of claim 1, as shown above. 
Jannarone does not explicitly disclose:
[[wherein the processor executed set of instructions are configured to train the RNN model with one or more of (a) the sensor data of a time lag of a predetermined duration, (b) weather data that comprises a temperature, a wind speed, humidity, presence or absence of rain, presence or absence of clouds and luminosity, (c) a presence or absence of a predetermined point of interest that is analyzed using geo- profile of the location, (d) prescheduled events, or (e) sequential events of weekdays or weekends, days of a month, and year]] 
Rangapuram teach [[wherein the processor executed set of instructions are configured to train the RNN model with one or more of (a) the sensor data of a time lag of a predetermined duration, (b) weather data that comprises a temperature, a wind speed, humidity, presence or absence of rain, presence or absence of clouds and luminosity, (c) a presence or absence of a predetermined point of interest that is analyzed using geo- profile of the location, (d) prescheduled events, or (e) sequential events of weekdays or weekends, days of a month, and year]] (See at least Rangapuram Column 2, Lines 51-55; Column 3, Lines 1-41, Column 5, Lines 61-62  “Examiner notes Jannarone discloses “forecasting time series values using a composite machine learning model comprising a shared recurrent neural network (RNN), Kalman filtering may be used during training of the composite model”). It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to expand the method of Jannarone to include a composite machine learning model comprising a shared recurrent neural network (RNN) as taught by Rangapuram. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to expand the method of Jannarone in this way since a composite machine learning model comprising a shared recurrent neural network (RNN) and Kalman filtering may be used to forecast time series values (See at least Paragraphs [0057], [0065] and Figures 3, 5 of Rangapuram).


Claim 4 –  
	Jannarone/Rangapuram discloses the sensor data forecasting system of claim 1, as shown above.
	Jannarone further discloses:
wherein the processor executed set of instructions are configured to determine a false value indicating the constant value for predetermined threshold number of consecutive time-stamps specific to the sensor type by analyzing historical sensor data (See at least Jannarone [0042], [0054], [0058], [0061], [0063], Fig.4, Fig. 9, Figs. 13-17, “Examiner notes Jannarone discloses “statistical functions, nearest neighbor of values in time and space, imputed values”).

Claim 5 –  
	Jannarone/Rangapuram discloses the sensor data forecasting system of claim 1, as shown above.
	Jannarone further discloses:
wherein the processor executed set of instructions are configured to determine the abnormally high or low value as determined by a predetermined threshold values specific to the sensor type (See at least Jannarone [0042], [0054], [0058], [0061], [0063], Fig.4, Fig. 9, Figs. 13-17, “Examiner notes Jannarone discloses “statistical functions, nearest neighbor of values in time and space, imputed values”).


Claim 6 –  
	Jannarone/Rangapuram discloses the sensor data forecasting system of claim 1, as shown above.
	Jannarone further discloses:
wherein the processor executed set of instructions are configured to determine the calibration error based on constant higher or lower value readings for a sensor as determined by comparative sensor data analysis (See at least Jannarone [0042], [0054], [0058], [0061], [0063], Fig.4, Fig. 9, Figs. 13-17, “Examiner notes Jannarone discloses “statistical functions, nearest neighbor of values in time and space, imputed values”).

Claim 7 –  
	Jannarone/Rangapuram discloses the sensor data forecasting system of claim 1, as shown above.
	Jannarone further discloses:
wherein the processor executed set of instructions are configured to detect abnormal variance of the first sensor by comparative sensor analysis using Levene's test and the first sensor is indicated as an erroneous sensor (See at least Jannarone [0042], [0054], [0058], [0061], [0063], Fig.4, Fig. 9, Figs. 13-17, “Examiner notes Jannarone discloses “statistical functions, nearest neighbor of values in time and space, imputed values”).


Claim 8 –  
	Jannarone/Rangapuram discloses the sensor data forecasting system of claim 1, as shown above.
	Jannarone further discloses:
wherein the processor executed set of instructions are configured to impute the sensor data by taking average of a particular time stamp of repeating sensor value over a period of time and replace a false value with the average value for the time stamp(See at least Jannarone [0042], [0054], [0058], [0061], [0063], Fig.4, Fig. 9, Figs. 13-17, “Examiner notes Jannarone discloses “statistical functions, nearest neighbor of values in time and space, imputed values”).

Claim 9 –  
	Jannarone/Rangapuram discloses the sensor data forecasting system of claim 1, as shown above.
	Jannarone further discloses:
wherein the processor executed set of instructions are configured to impute the sensor data by replacing a false value by a nearest neighbor value using KNN algorithm (See at least Jannarone [0006], [0031], [0066], Figs. 14-17“Examiner notes Jannarone discloses “adaptive algorithms”).

Claim 10 –  
	Jannarone further discloses:
a method of forecasting sensor data at urban infrastructure using a sensor data forecasting system, the method comprising steps of generating a database of a time stamped and indexed sensor data, wherein the sensor data is received from a plurality of sensors implemented in a location (See at least Jannarone [0005], [0013], [0029], [0024], [0039], [0046], [0066], [0073], Fig.18 “Examiner notes Jannarone discloses “data is collected over successive time periods, generally from an array of sensors”); 
characterized in that, determining a false value by analyzing the time stamped and indexed sensor data, wherein the false value is determined based on predetermined parameters that comprise one or more of a constant value, an abnormally high or low value, a false value that is determined to be impossible or improbable, or a calibration error (See at least Jannarone  [0048]-[0050], Fig.4 “Examiner notes Jannarone discloses “configuration values”); 
determining a category of the false value by analyzing one or more of (a) historical sensor data of a first sensor, (b) comparative sensor data of the first sensor and a second sensor, and (c) comparative sensor data of third sensor and the first sensor, wherein the first, second and third sensors are selected from the plurality of sensors wherein, the first sensor and the second sensor belong to a first sensor type and the third sensor belong to a second sensor type (See at least Jannarone  [0048]-[0050], Fig.4, Fig. 8 “Examiner notes Jannarone discloses “configuration values”); 
determining an imputation method based on the category of the false value, wherein the imputation method employs one or more of (1) a Kalman filter, (2) a nearest neighbor value, (3) a statistical analysis of repeating sensor values of the plurality of sensors (See at least Jannarone [0042], [0054], [0058], [0061], [0063], Fig.4, Fig. 9, Figs. 13-17, “Examiner notes Jannarone discloses “statistical functions, nearest neighbor of values in time and space, imputed values”); 
imputing the false value or determine an erroneous sensor from the plurality of sensors (See at least Jannarone [0042], [0054], [0058], [0061], [0063], Fig.4, Fig. 9, Figs. 13-17, “Examiner notes Jannarone discloses “statistical functions, nearest neighbor of values in time and space, imputed values; and 
performing automation of tasks at the urban infrastructure based on the forecasted sensor data for urban management by generating commands at predetermined events or instances (See at least Jannarone [0042], [0045], [0056], [0063], Fig.4, Fig. 7, Figs 13-17 “Examiner notes Jannarone discloses “forecast values and statistics and event profiles”); 
Jannarone does not explicitly disclose:
[[implementing the Kalman filter that determines a sensor variance at each data point of the sensor data to generate optimum sensor value: forecasting sensor data for a subsequent time stamps based on the optimum sensor values as determined at each data point by a trained Recurrent Neural Net (RNN) model]] 
Rangapuram teach [[implementing the Kalman filter that determines a sensor variance at each data point of the sensor data to generate optimum sensor value: forecasting sensor data for a subsequent time stamps based on the optimum sensor values as determined at each data point by a trained Recurrent Neural Net (RNN) model]] (See at least Rangapuram Column 2, Lines 51-55; Column 3, Lines 1-41, Column 5, Lines 61-62  “Examiner notes Jannarone discloses “forecasting time series values using a composite machine learning model comprising a shared recurrent neural network (RNN), Kalman filtering may be used during training of the composite model”). It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention to expand the method of Jannarone to include a composite machine learning model comprising a shared recurrent neural network (RNN) as taught by Rangapuram. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to expand the method of Jannarone in this way since a composite machine learning model comprising a shared recurrent neural network (RNN) and Kalman filtering may be used to forecast time series values (See at least Paragraphs [0057], [0065] and Figures 3, 5 of Rangapuram).

Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Sah et al. (U.S. Pub. No. 2019/0354836) teach dynamic discovery of dependencies among time series data using neural networks.
13.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
14.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696